Case 8:18-bk-13638-ES   Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22   Desc
                         Main Document    Page 1 of 14
Case 8:18-bk-13638-ES   Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22   Desc
                         Main Document    Page 2 of 14
Case 8:18-bk-13638-ES   Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22   Desc
                         Main Document    Page 3 of 14
              Case 8:18-bk-13638-ES               Doc 149 Filed       04/03/19
                                                                    FORM  2        Entered                    04/03/19 14:08:22                   DescPage 1
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 4 RECORD
                                                                   AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5961 Checking Account
           Taxpayer ID No: **-***0971                                                Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 3/31/2019                                                Separate bond (if applicable): 0.00

    1             2                     3                             4                                          5                   6                 7
                                                                                            Uniform
Transaction    Check or                                                                      Trans.                                                Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction         Code          Deposits($)        Disbursements($)      Balance($)
                                                               Balance Forward                                                                        38,989.07

03/07/2019      51005      FRANCHISE TAX BOARD,          Claim 350                          2820-000                                     800.00       38,189.07
                           BANKRUPTCY SECTION MS         2019 Admin FTB minimum
                           A340
                           PO Box 2952
                           Sacramento,CA 95812

03/12/2019      51006      FRANCHISE TAX BOARD,          2018 Form 358; XX-XXXXXXX;         5800-000                                     800.00       37,389.07
                           BANKRUPTCY SECTION MS         extension
                           A340                          Admin FTB minimum
                           PO Box 2952
                           Sacramento,CA 95812

03/19/2019      51007      Best Pool Service             Invoice 1011784 - $595.75          2690-000                                     895.75       36,493.32
                           1612 S Lyon St                Invoice 10012008 - $300
                           Santa Ana,CA 92705

03/28/2019       [13]      County of Los Angeles         Refund pre-petition                1229-000                 197.83                           36,691.15
                                                         overpayment
                                                         Decal #LAW6845


                                                                                        Page Subtotals               197.83          2,495.75


                                                           COLUMN TOTALS                                        544,190.18         507,499.03
                                                                   Less: Bank Transfer/CD's                     210,000.00         260,000.00
                                                           SUBTOTALS                                            334,190.18         247,499.03

                                                                 Less: Payments to Debtors                                                 0.00
                                                           Net                                                  334,190.18         247,499.03
              Case 8:18-bk-13638-ES                Doc 149 Filed       04/03/19
                                                                     FORM  2        Entered                   04/03/19 14:08:22                  DescPage 2
                                               ESTATE Main  Document
                                                      CASH RECEIPTS          Page 5 RECORD
                                                                    AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                                Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 3/31/2019                                                Separate bond (if applicable): 0.00

    1             2                     3                              4                                         5                  6                 7
                                                                                            Uniform
Transaction    Check or                                                                      Trans.                                               Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction         Code          Deposits($)       Disbursements($)      Balance($)
                                                               Balance Forward                                                                      339,741.29

03/02/2019      52118      5 Star Sweeping                Invoice 14343                     2690-000                                    390.00      344,514.20
                           330 N. Palm Street, Suite B    March sweeping
                           Brea,CA 9821

03/02/2019      52119      Norwalk La Mirada              Invoice 287826BOB                 2690-000                               4,769.00         339,745.20
                           Plumbing Heating Co., Inc.
                           11661 Firestone Blvd
                           Norwalk,CA 90650

03/02/2019      52120      ResMan, LLC                    Invoice B-00051054                2690-000                                      3.91      339,741.29
                           PO Box 4687                    Monthly software service
                           Logan,UT 84323

03/02/2019      52121      Investors' Property Services Reimburse Republic Trash            2690-000                               4,003.65         335,737.64
                           26020 Acero, Ste 200         services invoice Acct 3-0902-
                           Mission Viejo,CA 92691       0079807; Feb 2018
                                                          Invoice 241572

03/02/2019      52122      Investors' Property Services Reimburse Republic Trash            2690-000                               8,226.23         327,511.41
                           26020 Acero, Ste 200         services invoice Acct 3-0902-
                           Mission Viejo,CA 92691       0079807; Jan 2018
                                                          Invoice 241573

*03/05/2019                5 Star Sweeping                Stop Payment on Check 52036       2690-004                                (390.00)        327,901.41
                           330 N. Palm Street, Suite B
                           Brea,CA 9821

*03/05/2019                National Service Company       Stop Payment on Check 52038       2690-004                                (271.72)        328,173.13
                           845 N Commerce St
                           Orange,CA 92867

*03/05/2019                5 Star Sweeping                Stop Payment on Check 52035       2690-004                                (390.00)        328,563.13
                           330 N. Palm Street, Suite B
                           Brea,CA 9821

03/05/2019      52123      5 Star Sweeping                Invoice 13835                     2690-000                                    390.00      328,173.13
                           330 N. Palm Street, Suite B    December sweeping
                           Brea,CA 9821                   replaces ck 52036


03/05/2019      52124      5 Star Sweeping                Invoice 13669                     2690-000                                    390.00      327,783.13
                           330 N. Palm Street, Suite B    November sweeping; replaces
                           Brea,CA 9821                   ck 5205
                                                          New addr 4/1/19: 2950 Saturn
                                                          St, Suite K, Brea, 92821

03/05/2019      52125      National Service Company       Invoice 524, 10/17/18             2690-004                                    271.72      327,511.41
                           845 N Commerce St              Serviced washer
                           Orange,CA 92867                replaces ck 52038


                                                                                        Page Subtotals                0.00         17,392.79
              Case 8:18-bk-13638-ES                Doc 149 Filed       04/03/19
                                                                     FORM  2        Entered                   04/03/19 14:08:22                  DescPage 3
                                               ESTATE Main  Document
                                                      CASH RECEIPTS          Page 6 RECORD
                                                                    AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                                 Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                          Bank Name: Texas Capital Bank
                                                                                             Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                                Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 3/31/2019                                                Separate bond (if applicable): 0.00

    1             2                     3                               4                                        5                  6                 7
                                                                                             Uniform
Transaction    Check or                                                                       Trans.                                              Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction          Code         Deposits($)       Disbursements($)      Balance($)
03/11/2019      52126      American Leak Detection        Invoice 68919394; 2/8/19           2690-000                              2,950.00         324,561.41
                           304 N Townsend #D              Pool
                           Santa Ana,CA 92703

03/11/2019      52127      American Leak Detection        Invoice 68945593; 2/8/19           2690-000                              1,750.00         322,811.41
                           304 N Townsend #D              Leak in jet line area
                           Santa Ana,CA 92703

03/11/2019      52128      GMU Geotechnical, Inc.    Invoice 52398; 2/28/19                  2690-000                              2,053.75         320,757.66
                           23241 Arroyo Vista        Site visit, inspection, analysis
                           Rancho Santa Margarita,CA
                           92688

03/11/2019      52129      LA Pool Guys                   Invoice 1670                       2690-000                                   110.00      320,647.66
                           PO Box 50224                   Additional services
                           Long Beach,CA 90815

03/11/2019      52130      Northstar Environmental        Invoice 5802; Project 201-069-     2690-000                              7,463.96         313,183.70
                           Remediation                    02
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

03/11/2019      52131      Northstar Environmental        Invoice 5803; Project 201-069      2690-000                              6,430.32         306,753.38
                           Remediation
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

03/11/2019      52132      Norwalk La Mirada              Invoice 288324BOB                  2690-000                                   205.00      306,548.38
                           Plumbing Heating Co., Inc.     Unit #41
                           11661 Firestone Blvd
                           Norwalk,CA 90650

03/11/2019      52133      Norwalk La Mirada              Invoice 288327BOB                  2690-000                                   205.00      306,343.38
                           Plumbing Heating Co., Inc.     Unit #90
                           11661 Firestone Blvd
                           Norwalk,CA 90650

03/11/2019      52134      RP On-Site LLC           Invoice 1902-199719                      2690-000                                    44.00      306,299.38
                           Box 5856
                           PO Box 11407
                           Birmingham,AL 35246-5856

03/11/2019      52135      Perez Reconstruction           Invoice 18771                      2690-000                                   750.00      305,549.38
                           Contractors                    Septic pumping
                           23839 Banning Boulevard        2/2/19
                           Carson,CA 90745

                                                                                          Page Subtotals              0.00         21,962.03
              Case 8:18-bk-13638-ES                 Doc 149 Filed       04/03/19
                                                                      FORM  2        Entered                  04/03/19 14:08:22                 DescPage 4
                                                ESTATE Main  Document
                                                       CASH RECEIPTS          Page 7 RECORD
                                                                     AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                                Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                         Bank Name: Texas Capital Bank
                                                                                            Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                                Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 3/31/2019                                                Separate bond (if applicable): 0.00

    1             2                      3                                4                                      5                  6                7
                                                                                            Uniform
Transaction    Check or                                                                      Trans.                                              Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction         Code          Deposits($)     Disbursements($)       Balance($)
03/11/2019      52136      Unified Protective Services, Invoice 57331, 3/1/19               2690-000                                4,900.00       300,649.38
                           Inc.                         February security services
                           PO Box 1557
                           Hawthorne,CA 90251

03/13/2019       [12]      Friendly Village MHP           Transfer from US Bank Rent        1222-000          225,000.00                           525,649.38
                           Operating Account              Deposit Account 7740

03/20/2019      52137      City of Long Beach             Account # 4436497548;             2690-000                               26,346.88       499,302.50
                           Utility Customer Service       Water/Gas/Sewer
                           333 West Ocean Blvd            LP Friendly Village MHP
                                                          Associates, 5400 Paramount
                           Long Beach,CA 90802-4664
                                                          Blvd
                                                          1/28/19 to 2/27/19

03/20/2019      52138      Conservice                     1/7/19 Invoice 122018-fr-046      2690-000                                1,007.76       498,294.74
                           PO Box 4696                    December
                           Logan,UT 84323-4696

03/20/2019      52139      Conservice                     1/17/19 Invoice 12019-fr-046      2690-000                                1,007.76       497,286.98
                           PO Box 4696                    January
                           Logan,UT 84323-4696

03/20/2019      52140      Conservice                     2/19/19 Invoice 022019-fr-046     2690-000                                1,007.76       496,279.22
                           PO Box 4696                    January
                           Logan,UT 84323-4696

03/20/2019      52141      Southern California Edison     Customer Account #2-36-329-       2690-000                               13,145.96       483,133.26
                           PO Box 600                     6179
                           Rosemead,CA 91771-0001         Service Account 3-041-5747-
                                                          61; 5400 N Paramount
                                                          2/15/19 to 3/19/19

03/20/2019      52142      Junior's Golf Carts, Inc.      Invoice 28956                     2690-000                                1,329.58       481,803.68
                           451 Atlas Street
                           Brea,CA 92821

03/20/2019      52143      Unified Protective Services, Invoice 57319, 2/1/19               2690-000                                5,425.00       476,378.68
                           Inc.                         January security services
                           PO Box 1557
                           Hawthorne,CA 90251

03/20/2019      52144      Investors' Property Services Invoice 241639 Fedex 6-426-         3992-470                                    18.19      476,360.49
                           26020 Acero, Ste 200         59068
                           Mission Viejo,CA 92691

03/20/2019      52145      Investors' Property Services Reimburse Republic Trash            2690-000                                3,977.07       472,383.42
                           26020 Acero, Ste 200         services invoice Acct 3-0902-
                           Mission Viejo,CA 92691       0079807; Feb 2019
                                                          Invoice 241641


                                                                                         Page Subtotals       225,000.00           58,165.96
              Case 8:18-bk-13638-ES               Doc 149 Filed       04/03/19
                                                                    FORM  2        Entered                   04/03/19 14:08:22                   DescPage 5
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 8 RECORD
                                                                   AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                               Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                        Bank Name: Texas Capital Bank
                                                                                           Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 3/31/2019                                               Separate bond (if applicable): 0.00

    1             2                     3                              4                                        5                   6                 7
                                                                                           Uniform
Transaction    Check or                                                                     Trans.                                                Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction        Code          Deposits($)       Disbursements($)       Balance($)
03/22/2019      52146      City of Long Beach            Late fees Business License Acct   2690-000                                     100.77      472,282.65
                           Business License              BU21410970
                           PO Box 630                    Account 15621410970554
                                                         Address 5450 Paramount Blvd
                           Long Beach,CA 90842-0001

03/26/2019      52147      Los Angeles County            ID Number 9738; Registration      2690-000                                2,661.60         469,621.05
                           Treasurer                     fees
                           PO Box 512399                 Dept of Ag / Weights and
                                                         Measures
                           Los Angeles,CA 90051-0399
                                                         Includes penalty $869


                                                                                        Page Subtotals               0.00           2,762.37


                                                           COLUMN TOTALS                                     1,262,714.32         793,093.27
                                                                    Less: Bank Transfer/CD's                   260,000.00         210,000.00
                                                           SUBTOTALS                                         1,002,714.32         583,093.27

                                                                  Less: Payments to Debtors                                               0.00
                                                           Net                                               1,002,714.32         583,093.27

                                                                 TOTAL-ALL ACCOUNTS                           NET                NET               ACCOUNT
                                                                                                            DEPOSITS        DISBURSEMENT           BALANCE
        All Accounts Gross Receipts:          1,336,904.50
                                                                 ******5961 Checking Account                  334,190.18          247,499.03
 All Accounts Gross Disbursements:              830,592.30
                  All Accounts Net:             506,312.20       ******5979 Operating Account               1,002,714.32          583,093.27

                                                                 NetTotals                                  1,336,904.50          830,592.30        506,312.20
                                                                                                            Business Statement
                   Case 8:18-bk-13638-ES                          Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22 Account
                                                                                                                   Desc Number:
                      P.O. Box 1800                                Main Document    Page 9 of 14                           7740
                      Saint Paul, Minnesota 55101-0800                                                                                                  Statement Period:
                      8823        TRN                      6480 S                  Y       ST01                                                               Mar 1, 2019
                                                                                                                                                                  through
                                                                                                                                                             Mar 31, 2019
                                                                                                               1010101010101010101010
                                                                                                               1010100111101000001111
                                                                                                               1010101000001011010010
                                                                                                               1001111101010001100111
                                                                                                               1110111000100101000010
                                                                                                               1100010100000001100011
                                                                                                               1001000010100100000110
                                                                                                               1001001100000001010011
                                                                                                               1100011101111001110000
                                                                                                               1100010111100110110111
                                                                                                               1101101000010000101010
                                                                                                               1111100111000010100001
                                                                                                               1110011011110110011100
                                                                                                               1100110001001101000101
                                                                                                               1110000110100001010010
                                                                                                               1111010011101000000101
                                                                                                               1101101001110100101000
                                                                                                               1101100000011110101111
                                                                                                                                                              Page 1 of 2
                                                                                                               1111010110100101111110
                                                                                                               1011001101110011001101
                                                                                                               1101100001111110001010
                                                                                                               1111111111111111111111

                       DTDFAAFAFFFTADTADADDFFTTFADFTTDDFTTFDFTTTFFATDAFDFTTDTTFFAFATDTDA

                       000134507 01 SP     106481966058780 S
                       FRIENDLY VILLAGE MHP ASSOCIATES LP
                       R & K INTERESTS INC
                                                                                                          %                                         To Contact U.S. Bank
                       DBA INVESTORS PROPERTY SERVICES AS AGENT                                           Commercial Customer
                       OPERATING TRUST ACCOUNT                                                            Service:                                        1-800-400-4886
                       26020 ACERO STE 200
                       MISSION VIEJO CA 92691-6722
                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                        Member FDIC
U.S. Bank National Association                                                                                                          Account Number             -7740
Account Summary
                                        # Items
Beginning Balance on Mar 1                             $                  20,752.17
Other Deposits                              13                           242,686.74
Other Withdrawals                           2                              3,256.32-
Checks Paid                                 1                            225,000.00-
        Ending Balance on Mar 31, 2019 $                                   35,182.59

Other Deposits
Date   Description of Transaction                                                                                    Ref Number                                Amount
Mar 5 Electronic Deposit                                    From Friendly Village                                                               $            56,653.89
          REF=190640058960180N00                               9000456377Settlement000005565386089
Mar 6 Electronic Deposit                                    From Friendly Village                                                                            46,028.18
          REF=190650051491070N00                               9000456377Settlement000005572591641
Mar 6 Electronic Deposit                                    From Friendly Village                                                                            53,086.63
          REF=190650051491080N00                               9000456377Settlement000005574985705
Mar 7 Electronic Deposit                                    From Friendly Village                                                                               412.63
          REF=190660053326250N00                               9000456377Settlement000005581069881
Mar 7 Electronic Deposit                                    From Friendly Village                                                                            24,118.98
          REF=190660053326260N00                               9000456377Settlement000005581715465
Mar 7 Electronic Deposit                                    From Friendly Village                                                                            42,962.07
          REF=190660053326270N00                               9000456377Settlement000005583698265
Mar 11 Electronic Deposit                                   From Friendly Village                                                                              4,319.25
          REF=190700112899340N00                               9000456377Settlement000005594328813
Mar 12 Electronic Deposit                                   From Friendly Village                                                                              6,931.97
          REF=190710027533430N00                               9000456377Settlement000005603744105
Mar 13 Electronic Deposit                                   From Friendly Village                                                                              1,850.00
          REF=190720005421170N00                               9000456377Settlement000005611707133
Mar 15 Electronic Deposit                                   From Friendly Village                                                                              1,481.28
          REF=190740091812810N00                               9000456377Settlement000005619456705
Mar 18 Electronic Deposit                                   From Friendly Village                                                                              2,500.00
          REF=190770071804620N00                               9000456377Settlement000005624602477
Mar 21 Electronic Deposit                                   From Friendly Village                                                                              1,861.32
          REF=190800082074650N00                               9000456377Settlement000005643103217
Mar 28 Electronic Deposit                                   From Friendly Village                                                                               480.54
          REF=190870064241590N00                               9000456377Settlement000005671844677
                                                                                                      Total Other Deposits                      $           242,686.74

Other Withdrawals
Date  Description of Transaction                                                                                     Ref Number                                 Amount
Mar 8 Electronic Withdrawal                                 From Friendly Village                                                               $             1,836.32-
         REF=190670031605510N00                                9000456377Return             000005587359297
                                                                         BALANCE YOUR ACCOUNT
                    Case 8:18-bk-13638-ES                          DocTo keep track
                                                                        149         of all your
                                                                                  Filed         transactions,Entered
                                                                                           04/03/19            you should 04/03/19
                                                                                                                          balance your account
                                                                                                                                       14:08:22every month.
                                                                                                                                                       Desc Please
                                                                      examine this statement immediately. We will assume that the balance and transactions shown are
                                                                    Main   Document
                                                                      correct unless you notify usPage      10 of 14
                                                                                                    of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                            FRIENDLY VILLAGE MHP ASSOCIATES LP                                     Business Statement
                   Case                     R & K Doc
                             8:18-bk-13638-ES     INTERESTS
                                                       149 INCFiled 04/03/19 Entered                    04/03/19 14:08:22 Account
                                                                                                                          Desc Number:
                                            DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                    MainTRUST
                                            OPERATING     Document
                                                              ACCOUNT   Page 11 of 14                                                         7740
                                            26020 ACERO STE 200
                                            MISSION VIEJO CA 92691-6722                                                           Statement Period:
                                                                                                                                        Mar 1, 2019
                                                                                                                                            through
                                                                                           1010101010101010101010
                                                                                           1010100111101010101111
                                                                                           1010101000001011010010
                                                                                           1001111101100001000011
                                                                                           1110111000100101000110
                                                                                           1100010100000001000101
                                                                                           1001000010100100011100
                                                                                           1001010000000001001011
                                                                                           1100011101111001110000
                                                                                           1100010111100110000111
                                                                                                                                       Mar 31, 2019
                                                                                           1101101000010011001110
                                                                                           1111100111000101001001
                                                                                           1110011011110100000100
                                                                                           1100110001011001011111
                                                                                           1110000101001000100100
                                                                                           1111010001101001110101
                                                                                           1101101000100100011000
                                                                                           1101101110010011011111
                                                                                           1111010110001001111010
                                                                                           1011101101010001011001
                                                                                           1101110001110100001010
                                                                                           1111111111111111111111

                                                                                                                                        Page 2 of 2

ANALYZED CHECKING                                                                                                               (CONTINUED)
U.S. Bank National Association                                                                                      Account Number           -7740
Other Withdrawals (continued)
Date   Description of Transaction                                                                Ref Number                               Amount
Mar 11 Electronic Withdrawal                  From Friendly Village                                                                     1,420.00-
          REF=190700112898450N00                 9000456377Return      000005593569381
                                                                                Total Other Withdrawals                     $           3,256.32-

Checks Presented Conventionally
Check               Date         Ref Number               Amount
1004                Mar 13       8655678684            225,000.00
                                                                           Conventional Checks Paid (1)                     $         225,000.00-

Balance Summary
Date                         Ending Balance   Date                    Ending Balance      Date                             Ending Balance
Mar    5                         77,406.06    Mar 11                     245,077.48       Mar 18                               32,840.73
Mar    6                        176,520.87    Mar 12                     252,009.45       Mar 21                               34,702.05
Mar    7                        244,014.55    Mar 13                      28,859.45       Mar 28                               35,182.59
Mar    8                        242,178.23    Mar 15                      30,340.73
    Balances only appear for days reflecting change.
Case 8:18-bk-13638-ES   Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22   Desc
                         Main Document    Page 12 of 14




                        This page intentionally left blank
        Case 8:18-bk-13638-ES                     Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22                                      Desc
                                                   Main Document    Page 13 of 14


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MONTHLY OPERATNG
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 3,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR
FRIENDLY VILLAGE MHP ASSOCIATES LP
320 NORTH PARK VISTA STREET
ATTENTION : OFFICE
ANAHEIM, CA 92806-3722
                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 3, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

COURTESY COPIES VIA EMAIL
Robert Warren - Investors’ Property Services - Robert.warren@investorshq.com
Karl T. Anderson CPA, Inc. - ktacpa@msn.com
Adam Meislik – Force 10 Partners – ameislik@force10partners.com

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  April 3, 2019             Pamela Kraus                                                         /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-13638-ES                     Doc 149 Filed 04/03/19 Entered 04/03/19 14:08:22                                      Desc
                                                   Main Document    Page 14 of 14

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Ben G Gage bgage@cookseylaw.com, sith@ecf.courtdrive.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey S Kaufman JSKaufman@wolfewyman.com, hlforeman@wolfewyman.com,kabeall@wolfewyman.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Kristine A Thagard kthagard@marshackhays.com, 8649808420@filings.docketbird.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
